COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                        NO.
2-06-427-CV
 
MILTON
SQUIERS, M.D. AND COOK                                     APPELLANTS
CHILDREN'S PHYSICIAN
NETWORK, 
AND
STEPHEN A. SCHULMAN                                                               
 
                                                   V.
 
MARGARET
ALLISON WELCH, INDIVIDUALLY                             APPELLEE
AND IN HER CAPACITY AS
GUARDIAN OF THE 
ESTATE OF ETHAN CONNLEE
DUNFEE, A MINOR
                                                                                                        
                                               ----------
                    FROM
PROBATE COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants= Motion
To Dismiss Appeal@ filed by Milton Squiers, M.D.
and Cook Children's Physician Network, and the AJoint
Motion To Dismiss Appeal@ filed by appellant Stephen A.
Schulman and appellee.  It is the court=s
opinion that the motions should be granted; therefore, we dismiss this appeal
as moot.  See TEX. R. APP. P.
42.1(a), 43.2(f).




Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
 
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED:  January 11, 2007




[1]See Tex. R. App. P. 47.4.